Citation Nr: 1210802	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-11 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in August 2006, the Veteran submitted a claim for service connection for posttraumatic stress disorder (PTSD), a claim which the Board denied in a June 2009 decision.  However, the Board notes that the Veteran has been diagnosed with psychiatric disorders other than PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, statements subsequent to the June 2009 Board decision indicate that the Veteran wishes to reopen his claim of entitlement to service connection for PTSD.  However, the issues of entitlement to service connection for a psychiatric disorder other than PTSD and whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD have not yet been developed and adjudicated by the RO.  As such, these issues are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

This case was previously before the Board in January 2011 when it was remanded for further development.  

This case was again before the Board in January 2012 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in March 2012.


FINDING OF FACT

Hypertension manifested during the Veteran's active duty service.



CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Specifically enumerated disorders, to include hypertension, will be presumed to have been incurred in service if it was manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for hypertension.  The Veteran contends that his hypertension was caused by the stress he was put under while in the military as a result of his broken left foot injury and his treatment by military officers.

Service treatment records reveal blood pressure readings of 130/70 in April 1975, 138/82 and 134/90 in July 1975; 154/94 in August 1975; 132/94 in September 1975; 148/88, 146/90, 140/80, and 140/88 in October 1975; and 118/76 and 140/90 in March 1976.  However, there is no indication that the Veteran was diagnosed with or treated for hypertension while in service.

In November 1991 the Veteran was afforded a VA medical examination.  The Veteran complained of periodic episodes of hypertension when he is agitated.  The Veteran's blood pressure was measured as 160/88 and 150/88.  The Veteran was diagnosed with a history of intermittent hypertension according to the Veteran.

In an April 1996 treatment note, the Veteran was noted to have increased blood pressure questionably secondary to pain on history.

The post service treatment records reveal elevated blood pressure readings.  The Veteran was noted to be diagnosed with hypertension in July 1996.  The post service treatment records reveal a consistent diagnosis for hypertension and that the Veteran's hypertension was from well controlled to borderline controlled by medication.

In June 2011 the Veteran was afforded a VA Compensation and Pension hypertension examination.  The Veteran reported that his blood pressure goes up with increased anxiety or when he has foot pain.  He was treated with an antihypertensive as well as for mental health issues since 2001.  Review of the service treatment records revealed elevated blood pressure in October 1975 that were noted to be related to anxiety and attention deficit.  The examiner noted the Veteran's treatment for hypertension since December 2001 and discussed the Veteran's nuclear stress test and stress echocardiogram test results.  The examiner reported that the Veteran's hypertension was borderline controlled.  The Veteran's medical history was noted to be positive for myocardial infarction, hypertension, and hypertensive heart disease.  The Veteran had a myocardial infarction in 2007.  He required continuous medication to control his hypertension and for his heart disease.

After physical examination the Veteran was diagnosed with essential hypertension.  There were no effects on the Veteran's usual daily activities or work.  The examiner rendered the opinion that the Veteran's hypertension was less likely than not related to the Veteran's active service, including reports of elevated blood pressure.  The examiner reasoned that the Veteran had an isolated episode of increased blood pressure when under stress in service in 1975 and that there was no further evidence of hypertension until 2001.  The Veteran was noted to indicate that his blood pressures still go up even under treatment when he is under stress or has increased pain in the knee.  He also had recent acceleration of blood pressure due to a drug reaction.  The examiner noted that the medical literature supported the diagnosis of labile hypertension as different than essential hypertension.

In January 2012 the Board referred the Veteran's claim to the VHA for a medical expert opinion regarding whether the Veteran's hypertension was due to the stress he was put under while in the military as a result of his broken foot and his treatment by military officers.  An opinion was obtained in March 2012.  The medical expert first addressed the question of whether the Veteran developed hyptertension due to stress related to a foot injury and treatment.  As to this question, the expert stated:

It is my medical opinion that sustained arterial hypertension cannot be caused by the stress of sustaining or treatment for a broken foot.  While such events can cause transient blood pressure elevation, they cannot cause sustained arterial hypertension.

The medical expert then addressed the question of whether the Veteran had sustained arterial hypertension prior to separation from the military.  As to this question, the expert stated:

It is my medical opinion that this [V]eteran is as likely as not to have had sustained arterial hypertension prior to separation from the military.  Although hypertension may not have been appreciated by his medical care givers and although both normal and elevated blood pressures were documented during the years between 1975 and 1978, there were at least three separate blood pressures in the hypertensive range during that period.

The expert indicated that after reviewing the volumes of medical records he was able to locate more than three blood pressures prior to 1978 that were in the hypertensive range.  The expert further reported that an October 1975 clinical note addressed whether the Veteran had hypertension at that time.  The expert noted that the treatment note correctly concluded that at that time there were insufficient grounds to diagnose hypertension precisely because the Veteran was anxious and presumably because the blood pressure elevations were minimal.  The expert stated that "in retrospect, because the [Veteran] did later develop hypertension it is as likely that this condition existed as early as 1975 or earlier in my opinion."

The Board finds that entitlement to service connection for hypertension is warranted.  Service treatment records reveal notations of high blood pressure and indicate an association of the Veteran's blood pressure with the Veteran's anxiety.  However, the service treatment records do not reveal any diagnosis of any hypertension.  The post service treatment records reveal that the Veteran has been diagnosed with hypertension and has been treated with antihypertensives.  The Board acknowledges that after separation from service there is no indication of any diagnosis of any hypertension until July 1996, many years after separation from service.  Upon examination in June 2011, the Veteran was diagnosed with hypertension.  However, the examiner rendered the opinion that the Veteran's hypertension was less likely than not related to the Veteran's active service.  The examiner explained that the Veteran had isolated incidents of high blood pressure in service and that he was not diagnosed with any hypertension until many years after separation from service.  In addition, the examiner noted that the medical literature reveals that labile hypertension is different from essential hypertension.  In March 2012 a VA medical expert rendered the opinion that the Veteran's instances of high blood pressure in service coupled with the Veteran's subsequent development of hypertension made it as likely as not that the Veteran had sustained arterial hypertension prior to separation from active military service.  As the evidence is in relative equipoise regarding whether the Veteran's current hypertension was incurred in service, affording the Veteran the benefit of the doubt, entitlement to service connection for hypertension is granted.


ORDER

Service connection for hypertension is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


